Citation Nr: 1527456	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a July 2004 rating decision denying service connection for a back disability contained clear and unmistakable error.

	
REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to May 1972. 
	
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran testified before the undersigned in April 2014.  A copy of the transcript is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

There was a competent medical opinion and rationale from a VA physician, with no medical opinion to the contrary, which undebatably required the grant of service connection for a back disability in the July 2004 rating decision.


CONCLUSION OF LAW

The July 2004 rating decision that denied service connection for a back disability was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2003 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran submitted additional evidence within the appeal period and the RO reconsidered and denied his claim in a July 2004 rating decision. 

In October 2012, the Veteran, through his representative, raised a claim of CUE with respect to the July 2004 rating decision that denied service connection for a back disability.  A January 2013 rating decision found that no revision was warranted in the decision to deny compensation for a back disability. 

The RO has consistently denied the Veteran's claim for a back disability based on a lack of evidence establishing a link between the Veteran's back disability and his military service.  The Board points out, however, that at the time the July 2004 rating decision was issued, of record was a May 2004 VA examination which diagnosed the Veteran with a bulging L5 disk and facet arthropathy with foramen narrowing secondary to an active duty fall in 1970.  The VA examiner opined that the Veteran had a definite back injury which occurred in approximately 1970 when the Veteran was on active duty and fell from the back of a truck.  The VA examiner noted that it was appropriate to give the Veteran the benefit of the doubt since he had no other history of a back injury and since the findings now on MRI and on examination are entirely compatible with bulging discs and facet arthropathy, secondary to a fall injury in 1970 on active duty in Vietnam.  

The Veteran has consistently maintained, since filing his initial claim that his back disability began in service while loading/unloading heavy boxes. 

Simply put, the Board finds that there was a competent medical opinion and rationale from an appropriate VA physician, with no medical opinion to the contrary, which undebatably required the grant of service connection for a back disability in the July 2004 rating decision.  The Board finds no negative evidence or even ambiguus evidence. 

Consequently, based on the Board finding of CUE in the July 2004 rating decision, service connection for a back disability is warranted. 38 C.F.R. § 3.105(a) (2014).


ORDER

Based on a finding of CUE in the July 2004 rating decision's denial of service connection for a back disability, entitlement to service connection for a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


